DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 6, 8 and 9 in the reply filed on 8/24/2022 is acknowledged.  Claims 11, 12, 14-16 and 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant’s arguments with respect to claim(s) 6, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanghoria et al., Nanomedicine, Vol. 11, No.7 (2016).
Regarding claim 6, Ghanghoria et al. teaches “LHRH-tethered poly(lactic-co-glycolic acid) copolymer with poly ethylene glycol side chain was synthesized, characterized and employed to formulate PTX-loaded nanoparticulate system.”  Abstract.  According to Ghanghoria et al., “LHRH is a short-lived decapeptide, which can be modified a position 6 at -Lysine (D-Lys) position without loss of the binding affinity for the receptors of LHRH.”  Page 797, col. 2.  Ghanghoria et al. also teaches that the LHRH-conjugated polymer was formulated in an intravenous formulation containing saline.  See page 801, col. 1.  Particularly, a volume of 0.5 ml containing a dosage of 5 mg/kg was injected.  See page 802, col. 2.   
Ghanghoria et al. does not teach “at a dose from about 100 mg/m2 to about 250 mg/m2.”
However, the determination of an appropriate dosage regime is well within the purview of one of ordinary skill in the art, and like the optimization of a results-effective parameter, would be a routine matter for a skilled artisan.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghanghoria et al., Nanomedicine, Vol. 11, No.7 (2016) as applied to claims 6 and 9 above, and further in view of Darh, Africa University of Science and Technology, 2016, 1-49.
Ghanghoria et al. does not expressly teach “wherein the paclitaxel active agent is conjugated at the epsilon (ε) amino side chain of the analog of LHRH.”
Darh teaches “Luteinizing Hormone-releasing Hormone (LHRH); also known as a Gonadotropin-Releasing Hormone can be utilized for targeted therapy with cytotoxic analogs, in which prodigiosin is linked to the [D-Lys6] LHRH” (current claim 2).  Abstract.  Darh “selected [D-Lys6] LHRH as an LHRH agonist carrier, because it was well known that this peptide can be modified at the epsilon amino side chain of its D-Lys6 moiety.”  Page 10.  Darh further teaches “[c]ytotoxic LHRH conjugates containing prodigiosin with preserved cytotoxicity were formed by linking prodigiosin through its 14-0 hemiglutarate to [D-Lys6] LHRH, and also to LHRH antagonist sequences.  These analogs will display high-affinity to receptors for LHRH on human breast cancer cells and fully preserved the cytotoxic activity of prodigiosin drugs.”  Id.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combing the teachings of Ghanghoria et al. and Dahr to arrive at the instant claims.  In this instance, the conclusion of obviousness may be based on the rationale of applying a known technique to a known device ready for improvement to yield predictable results.  Ghanghoria et al. teaches a PTX-loaded nanoparticulate system formulated from a LHRH-tethered poly(lactic-co-glycolic acid) copolymer with poly ethylene glycol side chain, upon which the claimed invention can be seen as an improvement.  Darh teaches the technique of conjugating an active to an LHRH agonist carrier at the epsilon amino side chain of its D-Lys6 moiety, which was well known to be modifiable.  One of ordinary skill in the art would have recognized that applying this technique for paclitaxel would have yielded predictable results and resulted in an improved system because it was well-known that LHRH was modifiable at the D-Lys6 position without loss of binding affinity for receptors of LHRH.
Regarding claim 9, Ghanghoria et al. teaches the synthesis of the LHRH-conjugated polymer involved NHS-activated PEG (current claim 9).  See page 798, col. 2.   Although G

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618